Citation Nr: 1512544	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  99-04 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a hip disability, including as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for type II diabetes mellitus (DMII), including as a result of exposure to herbicides, pesticides, mustard gas, jet fuel, asbestos, and/or environmental chemicals.

3.  Entitlement to service connection for a lung disability, to include restrictive lung disease, including as a result of exposure to herbicides, pesticides, mustard gas, jet fuel, asbestos, and/or environmental chemicals.

4.  Entitlement to service connection for a sinus disability, to include sinusitis and allergic rhinitis, including as a result of exposure to herbicides, pesticides, mustard gas, jet fuel, asbestos, and/or environmental chemicals.

5.  Entitlement to service connection for nasal polyps, including as a result of exposure to herbicides, pesticides, mustard gas, jet fuel, asbestos, and/or environmental chemicals.
6.  Entitlement to an increased rating for hypertension, currently rated as 20 percent disabling. 

7.  Entitlement to an increased rating for lumbosacral strain, currently rated as 10 percent disabling. 

8.  Entitlement to an effective date earlier than February 20, 2009, for the award of service connection for lumbosacral strain.  




REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 1998, August 2002, and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and a June 2014 rating decision issued by the RO in Oakland, California.

In the September 1998 rating decision, the RO, in relevant part, denied entitlement to service connection for respiratory disabilities as a result of herbicide exposure, mustard gas exposure, and asbestos exposure.

In the August 2002 rating decision, the RO denied entitlement to service connection for DMII.  Although the RO readjudicated the issue of entitlement to DMII in a subsequent June 2009 rating decision, the Veteran had perfected an appeal with respect to this claim in March 2003.  

In the June 2009 rating decision, the RO also, in relevant part, denied entitlement to a disability rating in excess of 20 percent for service-connected hypertension. 

In the June 2014 rating decision, the RO denied entitlement to service connection for a hip injury and changed the changed the description of the service connected back disability from back contusion to lumbar strain, and assigned a 10 percent disability rating, effective February 20, 2009.

In July 2003, the Board specifically delineated the Veteran's respiratory disability claims on appeal, and remanded these claims for initial RO review of new evidence and issuance of a supplemental statement of the case.  The Board again remanded these claims in July 2005 in order to afford the Veteran a Board hearing on these claims.  

In September 2006The Veteran testified at a Board hearing before a now retired Veterans Law Judge with respect to the respiratory disability claims.  The Veteran and his wife testified at a Board hearing before the undersigned in September 2014, regarding all of the issues on appeal.  Hearing transcripts are of record.

The issue of entitlement to benefits for spina bifida occulta for the Veteran's son was previously referred to the Agency of Original Jurisdiction (AOJ) in March 2003, July 2003, and July 2005 Board decision.  It appears, however, that the AOJ still has not adjudicated this claim.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased disability ratings for lumbosacral strain and hypertension; and entitlement to service connection for the respiratory disabilities and DMII are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has current hip pain radiculopathy that is at least as likely as not the result of service-connected back disability. 

2.  Service connection has been in effect for lumbosacral strain since August 30, 1980.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for right hip disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  Entitlement to an effective date of August 30, 1980 for the grant of service connection for lumbosacral strain is granted.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  

The Veteran has described his claimed hip disability as consisting of radiculopathy or sciatica resulting from his back disability and the underlying in-service motor vehicle accident (MVA).  

During a May 2014 VA examination of his spine, the examiner noted that the Veteran began having numbness and tingling down his right lower extremity to the mid-thigh after his MVA.  The examiner noted that straight leg testing was positive and diagnosed mild, right lower extremity radiculopathy.  

Review of the Veteran's service treatment records reveals that he was suspected as having secondary right sciatic nerve damage as a result of his MVA.  

During the September 2014 Board hearing, he credibly described his current hip pain as consisting of a mechanical type pain associated with back motion.  He is competent to report the observable symptoms and history of his low back disability and radiating pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The results of the May 2014 VA examination and the Veteran's credible reports satisfy the final required element for service connection for right hip disability, consisting of radiculopathy, as secondary to service-connected lumbar spine disability.  See 38 C.F.R. § 3.310(a).  

A June 2014 VA opinion concluded that the Veteran's radiculopathy was more likely related to DMII.  In providing this opinion, the examiner cited a lack of objective evidence of radiculopathy.  The May 2014 VA examination report and the Veteran's credible contentions are at least as persuasive as the June 2014 VA examiner's opinion.

Resolving reasonable doubt in favor of the Veteran, his claim for service connection for right hip disability, as secondary to service-connected lumbar spine disability, is granted.  38 U.S.C.A. § 5107(b).

Effective Date

In a September 1980 rating decision the RO granted service connection for residuals of back contusion.  It established a noncompensable rating, effective the day following the Veteran's discharge from service, March 30, 1980, under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  That code provided criteria for rating lumbosacral strain.  The grant was based in part on the results of a VA examination in May 1980, during which it was reported that the Veteran had back pain on motion and the examiner diagnosed probable residuals of a back contusion in service.

The Veteran's back disability continued to be rated under the criteria for lumbosacral strain until an August 2002 rating decision in which the disability began to be rated under the criteria for a scar.  The disability continued to be rated on that basis until the 2014 decision in which the RO purported to grant service connection for lumbosacral strain, effective in 2009.  

When an AOJ rates a disability under criteria for a condition, it effectively grants service connection for that condition.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The RO's May 1980 decision effectively granted service connection for lumbosacral strain as March 30, 1980 and that is the appropriate effective date for the grant of service connection for lumbosacral strain.  By law this is the earliest possible effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Service connection for right hip disability is granted.

An earlier effective date of March 30, 1980, for the grant of service connection for lumbosacral strain is granted. 


REMAND

Development is required with respect to attempting to verify the Veteran's exposure, if any, to herbicide agent, pesticides, asbestos, mustard gas, and/or any environmental agent in accordance with established procedures.  

The Veteran's reports of being exposed to multiple types of jet fuel are credible and consistent with the era and circumstances of his service.  Moreover, current diagnoses of DMII, restrictive lung disease, sinusitis, and nasal polyps are detailed in the claims file.  The Veteran has not, however, been afforded a VA examination to determine the nature and etiology of these disabilities.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, it does not appear that the Veteran was provided adequate VCAA notice with respect to his respiratory disability claims.  

During the September 2014 hearing, the Veteran testified that he received private medical treatment for his DMII, his back, and for other issues.  He additionally indicated that he received recent VA treatment for his claimed disabilities.  Remand is required to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the May 2014 VA spine examination, the examiner indicated that the Veteran suffered from flare-ups of lumbar spine disability.  The examiner further indicated, however, that it was not possible to estimate any additional loss of range of motion without resorting to speculation, without observing function under such conditions.  The examiner, however, did not address the Veteran's contentions in this regard; the Veteran is competent to report ranges of motion during flare-ups.  See Jandreau, supra; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, these claims are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with adequate VCAA notice with respect to the respiratory disability claims on appeal.

2.  Obtain the Veteran's VA treatment records dated since January 2014 from indicated facilities.

3.  After obtaining authorization, obtain the Veteran's private treatment records from all identified private healthcare providers, to include a Dr. Duhon, that have treated his claimed disabilities on appeal.

4.  Verify the Veteran's contentions regarding being exposed to herbicides, pesticides, mustard gas, asbestos, and other environmental chemicals at indicated times during service, including by complying with procedures outlined in VA's Adjudication Procedure Manual at M21-1MR.

5.  Then, schedule the Veteran for a VA respiratory disorders examination.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should identify all respiratory disabilities, to include of the lungs and sinuses, and nasal polyps, diagnosed since September 1997.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such respiratory disability had its onset during active service or is otherwise the result of an in-service disease, event, or injury, to include any verified exposure to herbicides, pesticides, mustard gas, asbestos, or any other environmental chemicals, or exposure to jet fuel.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

6.  Schedule the Veteran for a VA examination for diabetes.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's type II diabetes mellitus had its onset during active service or is otherwise the result of an in-service disease, event, or injury, to include any verified exposure to herbicides, pesticides, mustard gas, asbestos, or any other environmental chemicals, or exposure to jet fuel.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

7.  Schedule the Veteran for a VA orthopedic and neurological examination of the lumbar spine.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should: 

a)  Report the Veteran's range of lumbosacral spine motion in degrees.  

b)  Determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine the angle of any ankylosis.

d)  Determine the severity of associated neurological manifestations, including any bowel or bladder dysfunction, or radiculopathy or sciatic neuropathy affecting the lower extremities.  Specific nerves affected should be identified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).  

e)  Report the frequency of any bed rest prescribed by a physician and treatment by a physician in one-year increments since February 2009.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

8.  If new evidence indicates that the Veteran's hypertension has increased in severity, schedule him for a VA examination to assess the current severity of his hypertension.

9.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


